

	

		II

		Calendar No. 154

		109th CONGRESS

		1st Session

		S. 858

		[Report No. 109–100]

		IN THE SENATE OF THE UNITED STATES

		

			April 20, 2005

			Mr. Voinovich (for

			 himself, Mr. Inhofe, and

			 Mr. Carper) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		

			July 1, 2005

			Reported by Mr. Inhofe,

			 with an amendment

			Strike out all after the enacting clause and insert

			 the part printed in italic

		

		A BILL

		To reauthorize Nuclear Regulatory Commission user fees,

		  and for other purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the Nuclear Fees Reauthorization

			 Act of 2005.

			(b)Table of

			 contentsThe table of contents of this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					TITLE I—NRC User Fees

					Sec. 101. Nuclear Regulatory Commission user fees and annual

				charges.

					TITLE II—NRC Reform

					Sec. 201. Treatment of nuclear reactor financial

				obligations.

					Sec. 202. Period of combined license.

					Sec. 203. Elimination of NRC antitrust reviews.

					Sec. 204. Scope of environmental review.

					Sec. 205. Medical isotope production.

					Sec. 206. Cost recovery from government agencies.

					Sec. 207. Conflicts of interest relating to contracts and other

				arrangements.

					Sec. 208. Hearing procedures.

					Sec. 209. Authorization of appropriations.

					TITLE III—NRC Human Capital Provisions

					Sec. 301. Provision of support to university nuclear safety,

				security, and environmental protection programs.

					Sec. 302. Promotional items.

					Sec. 303. Expenses authorized to be paid by the Nuclear

				Regulatory Commission.

					Sec. 304. Nuclear Regulatory Commission scholarship and

				fellowship program.

					Sec. 305. Partnership program with institutions of higher

				education.

					Sec. 306. Elimination of pension offset for certain rehired

				Federal retirees.

					Sec. 307. Authorization of appropriations.

				

			INRC User

			 Fees

			101.Nuclear

			 Regulatory Commission user fees and annual charges

				(a)In

			 generalSection 6101 of the Omnibus Budget Reconciliation Act of

			 1990 (42 U.S.C. 2214) is amended—

					(1)in subsection

			 (a)—

						(A)in paragraph (1),

			 by striking Except as provided in paragraph (3), the and

			 inserting The; and

						(B)by striking

			 paragraph (3); and

						(2)in subsection

			 (c)(2)—

						(A)in subparagraph

			 (A)—

							(i)in clause (i), by

			 striking and at the end;

							(ii)in clause (ii),

			 by striking the period at the end and inserting ; and;

			 and

							(iii)by adding at the

			 end the following:

								

									(iii)amounts

				appropriated to the Nuclear Regulatory Commission for the fiscal year for

				implementation of section 3116 of the Ronald W. Reagan National Defense

				Authorization Act for Fiscal Year 2005 (118 Stat. 2162; 50 U.S.C. 2601

				note)

									;

				and

							(B)in subparagraph

			 (B)(v), by inserting and each fiscal year thereafter after

			 2005.

						(b)Nuclear

			 Regulatory Commission annual chargesSection 7601 of the

			 Consolidated Omnibus Budget Reconciliation Act of 1985 (42 U.S.C. 2213) is

			 repealed.

				IINRC

			 Reform

			201.Treatment of

			 nuclear reactor financial obligationsSection 523 of title 11, United States Code,

			 is amended by adding at the end the following:

				

					(f)Treatment of

				nuclear reactor financial obligationsNotwithstanding any other

				provision of this title—

						(1)any funds or other

				assets held by a licensee or former licensee of the Nuclear Regulatory

				Commission, or by any other person, to satisfy the responsibility of the

				licensee, former licensee, or any other person to comply with a regulation or

				order of the Nuclear Regulatory Commission governing the decontamination and

				decommissioning of a nuclear power reactor licensed under section 103 or 104 b.

				of the Atomic Energy Act of 1954 (42 U.S.C. 2133, 2134(b)) shall not be used to

				satisfy the claim of any creditor in any proceeding under this title, other

				than a claim resulting from an activity undertaken to satisfy that

				responsibility, until the decontamination and decommissioning of the nuclear

				power reactor is completed to the satisfaction of the Nuclear Regulatory

				Commission;

						(2)obligations of

				licensees, former licensees, or any other person to use funds or other assets

				to satisfy a responsibility described in paragraph (1) may not be rejected,

				avoided, or discharged in any proceeding under this title or in any

				liquidation, reorganization, receivership, or other insolvency proceeding under

				Federal or State law; and

						(3)private insurance

				premiums and standard deferred premiums held and maintained in accordance with

				section 170 b. of the Atomic Energy Act of 1954 (42 U.S.C. 2210(b)) shall not

				be used to satisfy the claim of any creditor in any proceeding under this

				title, until the indemnification agreement executed in accordance with section

				170 c. of that Act (42 U.S.C. 2210(c)) is

				terminated.

						.

			202.Period of

			 combined licenseSection 103

			 c. of the Atomic Energy Act of 1954 (42 U.S.C. 2133(c)) is amended by striking

			 forty years and inserting 40 years from the authorization

			 to commence operations.

			203.Elimination of

			 NRC antitrust reviewsSection

			 105 c. of the Atomic Energy Act of 1954 (42 U.S.C. 2135(c)) is amended by

			 adding at the end the following:

				

					(9)ApplicabilityThis

				subsection does not apply to an application for a license to construct or

				operate a utilization facility or production facility under section 103 or 104

				b., if the application is filed on or after, or is pending on, the date of

				enactment of this

				paragraph.

					.

			204.Scope of

			 environmental review

				(a)In

			 generalChapter 10 of title I

			 of the Atomic Energy Act of 1954 (42 U.S.C. 2131 et seq.) is amended—

					(1)by redesignating

			 sections 110 and 111 as section 111 and 112, respectively; and

					(2)by inserting after

			 section 109 the following:

						

							110.Scope of

				environmental reviewIn

				conducting any environmental review (including any activity conducted under

				section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332))

				in connection with an application for a license or a renewed license under this

				chapter, the Commission shall not give any consideration to the need for, or

				any alternative to, the facility to be

				licensed.

							.

					(b)Conforming

			 amendments

					(1)The table of

			 contents of the Atomic Energy Act of 1954 (42 U.S.C. prec. 2011) is amended by

			 striking the item relating to section 110 and inserting the following:

						

							

								Sec. 110. Scope of environmental

				review.

								Sec. 111. Exclusions.

								Sec. 112. Licensing by Nuclear Regulatory

				Commission of distribution of certain materials by Department of

				Energy.

							

							;

					(2)Section 57 b. of

			 the Atomic Energy Act of 1954 (42 U.S.C. 2077(b)) is amended in the last

			 sentence by striking section 111 b. and inserting section

			 112 b..

					(3)Section 131

			 a.(2)(C) of the Atomic Energy Act of 1954 (42 U.S.C 2160(a)(2)(C), by striking

			 section 111 b. and inserting section 112

			 b..

					(4)Section 202 of the

			 Energy Reorganization Act of 1974 (42 U.S.C. 5842) is amended—

						(A)by striking

			 section 110 a. and inserting section 111 a.;

			 and

						(B)by striking

			 section 110 b. and inserting section 111

			 b..

						205.Medical isotope

			 productionSection 134 of the

			 Atomic Energy Act of 1954 (42 U.S.C. 2160d) is amended—

				(1)by redesignating

			 subsections a. and b. as subsections b. and a., respectively, and by moving

			 subsection b. (as so redesignated) to the end of the section;

				(2)in subsection b.

			 (as so redesignated), by striking b. The Commission and

			 inserting b. Restrictions.—Except as provided in subsection c.,

			 the Commission; and

				(3)by adding at the

			 end the following:

					

						c.Medical isotope production

							(1)DefinitionsIn

				this subsection:

								(A)Medical

				isotopeThe term medical isotope includes Molybdenum

				99, Iodine 131, Xenon 133, and other radioactive materials used to produce a

				radiopharmaceutical for diagnostic, therapeutic procedures or for research and

				development.

								(B)RadiopharmaceuticalThe

				term radiopharmaceutical means a radioactive isotope that—

									(i)contains byproduct

				material combined with chemical or biological material; and

									(ii)is designed to

				accumulate temporarily in a part of the body for therapeutic purposes or for

				enabling the production of a useful image for use in a diagnosis of a medical

				condition.

									(C)Recipient

				countryThe term recipient country means Belgium,

				Canada, France, Germany, and the Netherlands.

								(2)LicensesThe

				Commission may issue a license authorizing the export (including shipment to

				and use at intermediate and ultimate consignees specified in the license) to a

				recipient country of highly enriched uranium for medical isotope production if,

				in addition to any other requirements of this Act (except subsection b.), the

				Commission determines that—

								(A)a recipient

				country that supplies an assurance letter to the United States Government in

				connection with the consideration by the Commission of the export license

				application has informed the United States Government that any intermediate

				consignees and the ultimate consignee specified in the application are required

				to use the highly enriched uranium solely to produce medical isotopes;

				and

								(B)the highly

				enriched uranium for medical isotope production will be irradiated only in a

				reactor in a recipient country that—

									(i)uses an

				alternative nuclear reactor fuel; or

									(ii)is the subject of

				an agreement with the United States Government to convert to an alternative

				nuclear reactor fuel when alternative nuclear reactor fuel can be used in the

				reactor.

									(3)Review of

				physical protection requirements

								(A)In

				generalThe Commission shall review the adequacy of physical

				protection requirements that, as of the date of an application under paragraph

				(2), are applicable to the transportation and storage of highly enriched

				uranium for medical isotope production or control of residual material after

				irradiation and extraction of medical isotopes.

								(B)Imposition of

				additional requirementsIf the Commission determines that

				additional physical protection requirements are necessary (including a limit on

				the quantity of highly enriched uranium that may be contained in a single

				shipment), the Commission shall impose such requirements as license conditions

				or through other appropriate means.

								(4)First report to

				congress

								(A)National Academy

				of Sciences studyThe Secretary shall enter into an arrangement

				with the National Academy of Sciences to conduct a study to determine—

									(i)the feasibility of

				procuring supplies of medical isotopes from commercial sources that do not use

				highly enriched uranium;

									(ii)the current and

				projected demand and availability of medical isotopes in regular current

				domestic use;

									(iii)the progress

				that is being made by the Department of Energy and others to eliminate all use

				of highly enriched uranium in reactor fuel, reactor targets, and medical

				isotope production facilities; and

									(iv)the potential

				cost differential in medical isotope production in the reactors and target

				processing facilities if the products were derived from production systems that

				do not involve fuels and targets with highly enriched uranium.

									(B)FeasibilityFor

				the purpose of this subsection, the use of low enriched uranium to produce

				medical isotopes shall be determined to be feasible if—

									(i)low enriched

				uranium targets have been developed and demonstrated for use in the reactors

				and target processing facilities that produce significant quantities of medical

				isotopes to serve United States needs for such isotopes;

									(ii)sufficient

				quantities of medical isotopes are available from low enriched uranium targets

				and fuel to meet United States domestic needs; and

									(iii)the average

				anticipated total cost increase from production of medical isotopes in such

				facilities without use of highly enriched uranium is less than 10

				percent.

									(C)Report by the

				secretaryNot later than 5 years after the date of enactment of

				the Nuclear Fees Reauthorization Act of

				2005, the Secretary shall submit to Congress a report

				that—

									(i)contains the

				findings of the National Academy of Sciences made in the study under

				subparagraph (A); and

									(ii)discloses the

				existence of any commitments from commercial producers to provide domestic

				requirements for medical isotopes without use of highly enriched uranium

				consistent with the feasibility criteria described in subparagraph (B) not

				later than the date that is 4 years after the date of submission of the

				report.

									(5)Second report to

				congressIf the study of the National Academy of Sciences

				determines under paragraph (4)(A)(i) that the procurement of supplies of

				medical isotopes from commercial sources that do not use highly enriched

				uranium is feasible, but the Secretary is unable to report the existence of

				commitments under paragraph (4)(C)(ii), not later than the date that is 6 years

				after the date of enactment of the Nuclear

				Fees Reauthorization Act of 2005, the Secretary shall submit to

				Congress a report that describes options for developing domestic supplies of

				medical isotopes in quantities that are adequate to meet domestic demand

				without the use of highly enriched uranium consistent with the cost increase

				described in paragraph (4)(B)(iii).

							(6)CertificationAt

				such time as commercial facilities that do not use highly enriched uranium are

				capable of meeting domestic requirements for medical isotopes, within the cost

				increase described in paragraph (4)(B)(iii) and without impairing the reliable

				supply of medical isotopes for domestic utilization, the Secretary shall submit

				to Congress a certification to that effect.

							(7)Sunset

				provisionAfter the Secretary submits a certification under

				paragraph (6), the Commission shall, by rule, terminate the review of the

				Commission of export license applications under this

				subsection.

							.

				206.Cost recovery

			 from government agenciesSection 161 w. of the Atomic Energy Act of

			 1954 (42 U.S.C. 2201(w)) is amended—

				(1)by striking

			 for or is issued and all that follows through

			 1702 and inserting to the Nuclear Regulatory Commission

			 for, or is issued by the Nuclear Regulatory Commission, a license or

			 certificate;

				(2)by striking

			 483a and inserting 9701; and

				(3)by striking

			 , of applicants for, or holders of, such licenses or

			 certificates.

				207.Conflicts of

			 interest relating to contracts and other arrangementsSection 170A b. of the Atomic Energy Act of

			 1954 (42 U.S.C. 2210a(b)) is amended—

				(1)by redesignating paragraphs (1) and (2) as

			 subparagraphs (A) and (B), respectively, and indenting appropriately;

				(2)by striking b. The

			 Commission and inserting the following:

					

						b.Evaluation

							(1)In

				generalExcept as provided in

				paragraph (2), the Commission

							;

				and

				(3)by adding at the

			 end the following:

					

						(2)Nuclear

				Regulatory CommissionNotwithstanding any conflict of interest,

				the Nuclear Regulatory Commission may enter into a contract, agreement, or

				arrangement with the Department of Energy or the operator of a Department of

				Energy facility, if the Nuclear Regulatory Commission determines that—

							(A)the conflict of interest cannot be

				mitigated; and

							(B)adequate justification exists to proceed

				without mitigation of the conflict of

				interest.

							.

				208.Hearing

			 proceduresSection 189 a. (1)

			 of the Atomic Energy Act of 1954 (42 U.S.C. 2239(a)(1)) is amended by adding at

			 the end the following:

				

					(C)HearingsA

				hearing under this section shall be conducted using informal adjudicatory

				procedures unless the Commission determines that formal adjudicatory procedures

				are necessary—

						(i)to develop a

				sufficient record; or

						(ii)to achieve

				fairness.

						.

			209.Authorization of

			 appropriationsThere are

			 authorized to be appropriated to carry out this title and the amendments made

			 by this title such sums as are necessary for fiscal year 2006 and each

			 subsequent fiscal year.

			IIINRC Human

			 Capital Provisions

			301.Provision of

			 support to university nuclear safety, security, and environmental protection

			 programsSection 31 b. of the

			 Atomic Energy Act of 1954 (42 U.S.C. 2051(b)) is amended—

				(1)by striking

			 b. The Commission is further authorized to make and inserting

			 the following:

					

						b.Grants and contributionsThe

				Commission is authorized—

							(1)to

				make

							; 

				(2)in paragraph (1)

			 (as designated by paragraph (1)) by striking the period at the end and

			 inserting ; and; and

				(3)by adding at the

			 end the following:

					

						(2)to provide grants,

				loans, cooperative agreements, contracts, and equipment to institutions of

				higher education (as defined in

				section

				102 of the Higher Education Act

				of 1965 (20 U.S.C. 1002)) to support

				courses, studies, training, curricula, and disciplines pertaining to nuclear

				safety, security, or environmental protection, or any other field that the

				Commission determines to be critical to the regulatory mission of the

				Commission.

						.

				302.Promotional

			 itemsChapter 14 of the Atomic

			 Energy Act of 1954 (42 U.S.C. 2201 et seq.) is amended by adding at the end the

			 following:

				

					170C.Promotional

				itemsThe Commission may

				purchase promotional items of nominal value for use in the recruitment of

				individuals for

				employment.

					.

			303.Expenses

			 authorized to be paid by the Nuclear Regulatory CommissionChapter 14 of the Atomic Energy Act of 1954

			 (42 U.S.C. 2201 et seq.) (as amended by section 302) is amended by adding at

			 the end the following:

				

					170D.Expenses

				authorized to be paid by the CommissionThe Commission may—

						(1)pay

				transportation, lodging, and subsistence expenses of employees who—

							(A)assist scientific,

				professional, administrative, or technical employees of the Commission;

				and

							(B)are students in

				good standing at an institution of higher education (as defined in

				section

				102 of the Higher Education Act

				of 1965 (20 U.S.C. 1002)) pursuing courses

				related to the field in which the students are employed by the Commission;

				and

							(2)pay the costs of

				health and medical services furnished, pursuant to an agreement between the

				Commission and the Department of State, to employees of the Commission and

				dependents of the employees serving in foreign

				countries.

						.

			304.Nuclear

			 Regulatory Commission scholarship and fellowship programChapter 19 of the Atomic Energy Act of 1954

			 is amended by inserting after section 242 (42 U.S.C. 2015a) the

			 following:

				

					243.Scholarship and

				fellowship program

						(a)Scholarship

				programTo enable students to study, for at least 1 academic

				semester or equivalent term, science, engineering, or another field of study

				that the Commission determines is in a critical skill area related to the

				regulatory mission of the Commission, the Commission may carry out a program

				to—

							(1)award scholarships

				to undergraduate students who—

								(A)are United States

				citizens; and

								(B)enter into an

				agreement under subsection (c) to be employed by the Commission in the area of

				study for which the scholarship is awarded.

								(b)Fellowship

				programTo enable students to pursue education in science,

				engineering, or another field of study that the Commission determines is in a

				critical skill area related to its regulatory mission, in a graduate or

				professional degree program offered by an institution of higher education in

				the United States, the Commission may carry out a program to—

							(1)award fellowships

				to graduate students who—

								(A)are United States

				citizens; and

								(B)enter into an

				agreement under subsection (c) to be employed by the Commission in the area of

				study for which the fellowship is awarded.

								(c)Requirements

							(1)In

				generalAs a condition of

				receiving a scholarship or fellowship under subsection (a) or (b), a recipient

				of the scholarship or fellowship shall enter into an agreement with the

				Commission under which, in return for the assistance, the recipient

				shall—

								(A)maintain

				satisfactory academic progress in the studies of the recipient, as determined

				by criteria established by the Commission;

								(B)agree that failure

				to maintain satisfactory academic progress shall constitute grounds on which

				the Commission may terminate the assistance;

								(C)on completion of

				the academic course of study in connection with which the assistance was

				provided, and in accordance with criteria established by the Commission, engage

				in employment by the Commission for a period specified by the Commission, that

				shall be not less than 1 time and not more than 3 times the period for which

				the assistance was provided; and

								(D)if the recipient

				fails to meet the requirements of subparagraph (A), (B), or (C), reimburse the

				United States Government for—

									(i)the entire amount

				of the assistance provided the recipient under the scholarship or fellowship;

				and

									(ii)interest at a

				rate determined by the Commission.

									(2)Waiver or

				suspensionThe Commission may establish criteria for the partial

				or total waiver or suspension of any obligation of service or payment incurred

				by a recipient of a scholarship or fellowship under this section.

							(d)Competitive

				processRecipients of scholarships or fellowships under this

				section shall be selected through a competitive process primarily on the basis

				of academic merit and such other criteria as the Commission may establish, with

				consideration given to financial need and the goal of promoting the

				participation of individuals identified in section 33 or 34 of the Science and

				Engineering Equal Opportunities Act (42 U.S.C. 1885a, 1885b).

						(e)Direct

				appointmentThe Commission may appoint directly, with no further

				competition, public notice, or consideration of any other potential candidate,

				an individual who has completed the academic program for which a scholarship or

				fellowship was awarded by the Commission under this

				section.

						.

			305.Partnership

			 program with institutions of higher educationChapter 19 of the Atomic Energy Act of 1954

			 (42 U.S.C. 2015 et seq.) (as amended by section 304) is amended by inserting

			 after section 243 the following:

				

					244.Partnership

				program with institutions of higher education

						(a)DefinitionsIn

				this section:

							(1)Hispanic-serving

				institutionThe term Hispanic-serving institution

				has the meaning given the term in section 502(a) of the Higher Education Act of

				1965 (20 U.S.C. 1101a(a)).

							(2)Historically

				Black college and universityThe term historically Black

				college or university has the meaning given the term part B

				institution in section 322 of the Higher Education Act of 1965 (20

				U.S.C. 1061).

							(3)Tribal

				collegeThe term Tribal college has the meaning

				given the term tribally controlled college or university in

				section 2(a) of the Tribally Controlled College or University Assistance Act of

				1978 (25 U.S.C. 1801(a)).

							(b)Partnership

				programThe Commission may establish and participate in

				activities relating to research, mentoring, instruction, and training with

				institutions of higher education, including Hispanic-serving institutions,

				historically Black colleges or universities, and Tribal colleges, to strengthen

				the capacity of the institutions—

							(1)to educate and

				train students (including present or potential employees of the Commission);

				and

							(2)to conduct

				research in the field of science, engineering, or law, or any other field that

				the Commission determines is important to the work of the

				Commission.

							.

			306.Elimination of

			 pension offset for certain rehired Federal retireesChapter 14 of the Atomic Energy Act of 1954

			 (42 U.S.C. 2201 et seq.) (as amended by sections 302 and 303) is amended by

			 adding at the end the following:

				

					170E.Elimination of

				pension offset for certain rehired Federal retirees

						(a)In

				generalThe Commission may waive the application of section 8344

				or 8468 of title 5, United States Code, on a case-by-case basis for employment

				of an annuitant—

							(1)in a position of

				the Commission for which there is exceptional difficulty in recruiting or

				retaining a qualified employee; or

							(2)when a temporary

				emergency hiring need exists.

							(b)ProceduresThe

				Commission shall prescribe procedures for the exercise of authority under this

				section, including—

							(1)criteria for any

				exercise of authority; and

							(2)procedures for a

				delegation of authority.

							(c)Effect of

				waiverAn employee as to whom a waiver under this section is in

				effect shall not be considered an employee for purposes of subchapter II of

				chapter 83, or chapter 84, of title 5, United States

				Code.

						.

			307.Authorization of

			 appropriationsThere are

			 authorized to be appropriated to carry out this title and amendments made by

			 this title such sums as may be necessary for fiscal year 2006 and each fiscal

			 year thereafter.

			

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the Nuclear Fees Reauthorization

			 Act of 2005.

			(b)Table of

			 contentsThe table of contents of this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					TITLE I—NRC User Fees

					Sec. 101. Nuclear Regulatory Commission user fees and annual

				charges.

					TITLE II—NRC Reform

					Sec. 201. Treatment of nuclear reactor financial

				obligations.

					Sec. 202. Period of combined license.

					Sec. 203. Elimination of NRC antitrust reviews.

					Sec. 204. Medical isotope production.

					Sec. 205. Cost recovery from government agencies.

					Sec. 206. Conflicts of interest relating to contracts and other

				arrangements.

					Sec. 207. Authorization of appropriations.

					TITLE III—NRC Human Capital Provisions

					Sec. 301. Provision of support to university nuclear safety,

				security, and environmental protection programs.

					Sec. 302. Recruitment tools.

					Sec. 303. Expenses authorized to be paid by the Nuclear

				Regulatory Commission.

					Sec. 304. Nuclear Regulatory Commission scholarship and

				fellowship program.

					Sec. 305. Partnership program with institutions of higher

				education.

					Sec. 306. Elimination of pension offset for certain rehired

				Federal retirees.

					Sec. 307. Authorization of appropriations.

				

			INRC User Fees

			101.Nuclear Regulatory

			 Commission user fees and annual charges

				Section 6101 of the Omnibus Budget

			 Reconciliation Act of 1990 (42 U.S.C. 2214) is amended—

					(1)in subsection (a)(3), by

			 striking 2005 and inserting 2011 ; and

					(2)in subsection

			 (c)(2)—

						(A)in subparagraph

			 (A)—

							(i)in clause (i), by

			 striking and at the end;

							(ii)in clause (ii), by

			 striking the period at the end and inserting a semicolon; and

							(iii)by adding at the end

			 the following:

								

									(iii)amounts appropriated to

				the Nuclear Regulatory Commission for the fiscal year for implementation of

				section 3116 of the Ronald W. Reagan National Defense Authorization Act for

				Fiscal Year 2005 (118 Stat. 2162; 50 U.S.C. 2601 note); and

									(iv)amounts appropriated to

				the Nuclear Regulatory Commission for homeland security activities of the

				Nuclear Regulatory Commission for the fiscal year, except for the costs of

				fingerprinting and background checks required by section 149 of the Atomic

				Energy Act of 1954 (42 U.S.C. 2169) and the costs of conducting security

				inspections.

									;

				and

							(B)in subparagraph (B)(v),

			 by striking fiscal year 2005 and inserting each of fiscal

			 years 2005 through 2011.

						IINRC Reform

			201.Treatment of nuclear

			 reactor financial obligationsSection 541(b) of title 11, United States

			 Code, is amended—

				(1)in paragraph (4), by

			 striking or at the end;

				(2)in paragraph (5), by

			 striking the period at the end and inserting ; or; and

				(3)by adding at the end the

			 following:

					

						(6)funds accumulated or

				otherwise designated for decontamination and decommissioning pursuant to a

				regulation or order of the Nuclear Regulatory Commission for a nuclear power

				reactor licensed under section 103 or 104 b. of the Atomic Energy Act of 1954

				(42 U.S.C. 2133,

				2134(b)).

						.

				202.Period of combined

			 licenseSection 103 c. of the

			 Atomic Energy Act of 1954 (42 U.S.C. 2133(c)) is amended by striking

			 forty years and inserting 40 years from the authorization

			 to commence operations.

			203.Elimination of NRC

			 antitrust reviewsSection 105

			 c. of the Atomic Energy Act of 1954 (42 U.S.C. 2135(c)) is amended by adding at

			 the end the following:

				

					(9)ApplicabilityThis

				subsection does not apply to an application for a license to construct or

				operate a utilization facility or production facility under section 103 or 104

				b., if the application is filed on or after, or is pending on, the date of

				enactment of this

				paragraph.

					.

			204.Medical isotope

			 productionSection 134 of the

			 Atomic Energy Act of 1954 (42 U.S.C. 2160d) is amended—

				(1)by redesignating

			 subsections a. and b. as subsections b. and a., respectively, and by moving

			 subsection b. (as so redesignated) to the end of the section;

				(2)in subsection b. (as so

			 redesignated), by striking b. The Commission and inserting

			 b. Restrictions.—Except as provided in subsection c.,

			 the Nuclear Regulatory Commission; and

				(3)by adding at the end the

			 following:

					

						c.Medical

				isotope production

							(1)DefinitionsIn

				this subsection:

								(A)Medical

				isotopeThe term medical isotope includes Molybdenum

				99, Iodine 131, Xenon 133, and other radioactive materials used to produce a

				radiopharmaceutical for diagnostic, therapeutic procedures or for research and

				development.

								(B)RadiopharmaceuticalThe

				term radiopharmaceutical means a radioactive isotope that—

									(i)contains byproduct

				material combined with chemical or biological material; and

									(ii)is designed to

				accumulate temporarily in a part of the body for therapeutic purposes or for

				enabling the production of a useful image for use in a diagnosis of a medical

				condition.

									(C)Recipient

				countryThe term recipient country means Belgium,

				Canada, France, Germany, and the Netherlands.

								(2)LicensesThe

				Nuclear Regulatory Commission may issue a license authorizing the export

				(including shipment to and use at intermediate and ultimate consignees

				specified in the license) to a recipient country of highly enriched uranium for

				medical isotope production if, in addition to any other requirements of this

				Act (except subsection b.), the Nuclear Regulatory Commission determines

				that—

								(A)a recipient country that

				supplies an assurance letter to the United States Government in connection with

				the consideration by the Nuclear Regulatory Commission of the export license

				application has informed the United States Government that any intermediate

				consignees and the ultimate consignee specified in the application are required

				to use the highly enriched uranium solely to produce medical isotopes;

				and

								(B)the highly enriched

				uranium for medical isotope production will be irradiated only in a reactor in

				a recipient country that—

									(i)uses an alternative

				nuclear reactor fuel; or

									(ii)is the subject of an

				agreement with the United States Government to convert to an alternative

				nuclear reactor fuel when alternative nuclear reactor fuel can be used in the

				reactor.

									(3)Review of physical

				protection requirements

								(A)In

				generalThe Nuclear Regulatory Commission shall review the

				adequacy of physical protection requirements that, as of the date of an

				application under paragraph (2), are applicable to the transportation and

				storage of highly enriched uranium for medical isotope production or control of

				residual material after irradiation and extraction of medical isotopes.

								(B)Imposition of

				additional requirementsIf the Nuclear Regulatory Commission

				determines that additional physical protection requirements are necessary

				(including a limit on the quantity of highly enriched uranium that may be

				contained in a single shipment), the Nuclear Regulatory Commission shall impose

				such requirements as license conditions or through other appropriate

				means.

								(4)First report to

				congress

								(A)National Academy of

				Sciences studyThe Secretary shall enter into an arrangement with

				the National Academy of Sciences to conduct a study to determine—

									(i)the feasibility of

				procuring supplies of medical isotopes from commercial sources that do not use

				highly enriched uranium;

									(ii)the current and

				projected demand and availability of medical isotopes in regular current

				domestic use;

									(iii)the progress that is

				being made by the Department of Energy and others to eliminate all use of

				highly enriched uranium in reactor fuel, reactor targets, and medical isotope

				production facilities; and

									(iv)the potential cost

				differential in medical isotope production in the reactors and target

				processing facilities if the products were derived from production systems that

				do not involve fuels and targets with highly enriched uranium.

									(B)FeasibilityFor

				the purpose of this subsection, the use of low enriched uranium to produce

				medical isotopes shall be determined to be feasible if—

									(i)low enriched uranium

				targets have been developed and demonstrated for use in the reactors and target

				processing facilities that produce significant quantities of medical isotopes

				to serve United States needs for such isotopes;

									(ii)sufficient quantities of

				medical isotopes are available from low enriched uranium targets and fuel to

				meet United States domestic needs; and

									(iii)the average anticipated

				total cost increase from production of medical isotopes in such facilities

				without use of highly enriched uranium is less than 10 percent.

									(C)Report by the

				secretaryNot later than 5 years after the date of enactment of

				the Nuclear Fees Reauthorization Act of

				2005, the Secretary shall submit to Congress a report

				that—

									(i)contains the findings of

				the National Academy of Sciences made in the study under subparagraph (A);

				and

									(ii)discloses the existence

				of any commitments from commercial producers to provide domestic requirements

				for medical isotopes without use of highly enriched uranium consistent with the

				feasibility criteria described in subparagraph (B) not later than the date that

				is 4 years after the date of submission of the report.

									(5)Second report to

				congressIf the study of the National Academy of Sciences

				determines under paragraph (4)(A)(i) that the procurement of supplies of

				medical isotopes from commercial sources that do not use highly enriched

				uranium is feasible, but the Secretary is unable to report the existence of

				commitments under paragraph (4)(C)(ii), not later than the date that is 6 years

				after the date of enactment of the Nuclear

				Fees Reauthorization Act of 2005, the Secretary shall submit to

				Congress a report that describes options for developing domestic supplies of

				medical isotopes in quantities that are adequate to meet domestic demand

				without the use of highly enriched uranium consistent with the cost increase

				described in paragraph (4)(B)(iii).

							(6)CertificationAt

				such time as commercial facilities that do not use highly enriched uranium are

				capable of meeting domestic requirements for medical isotopes, within the cost

				increase described in paragraph (4)(B)(iii) and without impairing the reliable

				supply of medical isotopes for domestic utilization, the Secretary shall submit

				to Congress a certification to that effect.

							(7)Sunset

				provisionAfter the Secretary submits a certification under

				paragraph (6), the Nuclear Regulatory Commission shall, by rule, terminate the

				review of the Nuclear Regulatory Commission of export license applications

				under this

				subsection.

							.

				205.Cost recovery from

			 government agenciesSection

			 161 w. of the Atomic Energy Act of 1954 (42 U.S.C. 2201(w)) is amended—

				(1)by striking for or

			 is issued and all that follows through 1702 and

			 inserting to the Nuclear Regulatory Commission for, or is issued by the

			 Nuclear Regulatory Commission, a license or certificate;

				(2)by striking

			 483a and inserting 9701; and

				(3)by striking , of

			 applicants for, or holders of, such licenses or certificates.

				206.Conflicts of interest

			 relating to contracts and other arrangementsSection 170A b. of the Atomic Energy Act of

			 1954 (42 U.S.C. 2210a(b)) is amended—

				(1)by redesignating paragraphs (1) and (2) as

			 subparagraphs (A) and (B), respectively, and indenting appropriately;

				(2)by striking b. The

			 Commission and inserting the following:

					

						b.Evaluation

							(1)In

				generalExcept as provided in

				paragraph (2), the Nuclear Regulatory

				Commission

							;

				and

				(3)by adding at the end the

			 following:

					

						(2)Nuclear Regulatory

				CommissionNotwithstanding

				any conflict of interest, the Nuclear Regulatory Commission may enter into a

				contract, agreement, or arrangement with the Department of Energy or the

				operator of a Department of Energy facility, if the Nuclear Regulatory

				Commission determines that—

							(A)the conflict of interest cannot be

				mitigated; and

							(B)adequate justification exists to proceed

				without mitigation of the conflict of

				interest.

							.

				207.Authorization of

			 appropriationsThere are

			 authorized to be appropriated to carry out this title and the amendments made

			 by this title such sums as are necessary for fiscal year 2006 and each

			 subsequent fiscal year.

			IIINRC Human Capital

			 Provisions

			301.Provision of support

			 to university nuclear safety, security, and environmental protection

			 programsSection 31 b. of the

			 Atomic Energy Act of 1954 (42 U.S.C. 2051(b)) is amended—

				(1)by striking b. The

			 Commission is further authorized to make and inserting the

			 following:

					

						b.Grants and

				contributionsThe Nuclear Regulatory Commission is

				authorized—

							(1)to

				make

							; 

				(2)in paragraph (1) (as

			 designated by paragraph (1)) by striking the period at the end and inserting

			 ; and; and

				(3)by adding at the end the

			 following:

					

						(2)to provide grants, loans,

				cooperative agreements, contracts, and equipment to institutions of higher

				education (as defined in

				section

				102 of the Higher Education Act

				of 1965 (20 U.S.C. 1002)) to support

				courses, studies, training, curricula, and disciplines pertaining to nuclear

				safety, security, or environmental protection, or any other field that the

				Nuclear Regulatory Commission determines to be critical to the regulatory

				mission of the Nuclear Regulatory

				Commission.

						.

				302.Recruitment

			 toolsChapter 14 of the Atomic

			 Energy Act of 1954 (42 U.S.C. 2201 et seq.) is amended by adding at the end the

			 following:

				

					170C.Recruitment

				toolsThe Nuclear Regulatory

				Commission may purchase promotional items of nominal value for use in the

				recruitment of individuals for

				employment.

					.

			303.Expenses authorized to

			 be paid by the Nuclear Regulatory CommissionChapter 14 of the Atomic Energy Act of 1954

			 (42 U.S.C. 2201 et seq.) (as amended by section 302) is amended by adding at

			 the end the following:

				

					170D.Expenses authorized

				to be paid by the Nuclear Regulatory CommissionThe Nuclear Regulatory Commission

				may—

						(1)pay transportation,

				lodging, and subsistence expenses of employees who—

							(A)assist scientific,

				professional, administrative, or technical employees of the Nuclear Regulatory

				Commission; and

							(B)are students in good

				standing at an institution of higher education (as defined in

				section

				102 of the Higher Education Act

				of 1965 (20 U.S.C. 1002)) pursuing courses

				related to the field in which the students are employed by the Nuclear

				Regulatory Commission; and

							(2)pay the costs of health

				and medical services furnished, pursuant to an agreement between the Nuclear

				Regulatory Commission and the Department of State, to employees of the Nuclear

				Regulatory Commission and dependents of the employees serving in foreign

				countries.

						.

			304.Nuclear Regulatory

			 Commission scholarship and fellowship programChapter 19 of the Atomic Energy Act of 1954

			 is amended by inserting after section 242 (42 U.S.C. 2015a) the

			 following:

				

					243.Scholarship and

				fellowship program

						a.Scholarship

				programTo enable students to study, for at least 1 academic

				semester or equivalent term, science, engineering, or another field of study

				that the Nuclear Regulatory Commission determines is in a critical skill area

				related to the regulatory mission of the Nuclear Regulatory Commission, the

				Nuclear Regulatory Commission may carry out a program to—

							(1)award scholarships to

				undergraduate students who—

								(A)are United States

				citizens; and

								(B)enter into an agreement

				under subsection c. to be employed by the Nuclear Regulatory Commission in the

				area of study for which the scholarship is awarded.

								b.Fellowship

				programTo enable students to pursue education in science,

				engineering, or another field of study that the Nuclear Regulatory Commission

				determines is in a critical skill area related to its regulatory mission, in a

				graduate or professional degree program offered by an institution of higher

				education in the United States, the Nuclear Regulatory Commission may carry out

				a program to—

							(1)award fellowships to

				graduate students who—

								(A)are United States

				citizens; and

								(B)enter into an agreement

				under subsection c. to be employed by the Nuclear Regulatory Commission in the

				area of study for which the fellowship is awarded.

								c.Requirements

							(1)In

				generalAs a condition of

				receiving a scholarship or fellowship under subsection a. or b., a recipient of

				the scholarship or fellowship shall enter into an agreement with the Nuclear

				Regulatory Commission under which, in return for the assistance, the recipient

				shall—

								(A)maintain satisfactory

				academic progress in the studies of the recipient, as determined by criteria

				established by the Nuclear Regulatory Commission;

								(B)agree that failure to

				maintain satisfactory academic progress shall constitute grounds on which the

				Nuclear Regulatory Commission may terminate the assistance;

								(C)on completion of the

				academic course of study in connection with which the assistance was provided,

				and in accordance with criteria established by the Nuclear Regulatory

				Commission, engage in employment by the Nuclear Regulatory Commission for a

				period specified by the Nuclear Regulatory Commission, that shall be not less

				than 1 time and not more than 3 times the period for which the assistance was

				provided; and

								(D)if the recipient fails to

				meet the requirements of subparagraph (A), (B), or (C), reimburse the United

				States Government for—

									(i)the entire amount of the

				assistance provided the recipient under the scholarship or fellowship;

				and

									(ii)interest at a rate

				determined by the Nuclear Regulatory Commission.

									(2)Waiver or

				suspensionThe Nuclear Regulatory Commission may establish

				criteria for the partial or total waiver or suspension of any obligation of

				service or payment incurred by a recipient of a scholarship or fellowship under

				this section.

							d.Competitive

				processRecipients of scholarships or fellowships under this

				section shall be selected through a competitive process primarily on the basis

				of academic merit and such other criteria as the Nuclear Regulatory Commission

				may establish, with consideration given to financial need and the goal of

				promoting the participation of individuals identified in section 33 or 34 of

				the Science and Engineering Equal Opportunities Act (42 U.S.C. 1885a,

				1885b).

						e.Direct

				appointmentThe Nuclear Regulatory Commission may appoint

				directly, with no further competition, public notice, or consideration of any

				other potential candidate, an individual who has—

							(1)received a scholarship or

				fellowship awarded by the Nuclear Regulatory Commission under this section;

				and

							(2)completed the academic

				program for which the scholarship or fellowship was

				awarded.

							.

			305.Partnership program

			 with institutions of higher educationChapter 19 of the Atomic Energy Act of 1954

			 (42 U.S.C. 2015 et seq.) (as amended by section 304) is amended by inserting

			 after section 243 the following:

				

					244.Partnership program

				with institutions of higher education

						a.DefinitionsIn

				this section:

							(1)Hispanic-serving

				institutionThe term Hispanic-serving institution

				has the meaning given the term in section 502(a) of the Higher Education Act of

				1965 (20 U.S.C. 1101a(a)).

							(2)Historically Black

				college and universityThe term historically Black college

				or university has the meaning given the term part B

				institution in section 322 of the Higher Education Act of 1965 (20

				U.S.C. 1061).

							(3)Tribal

				collegeThe term Tribal college has the meaning

				given the term tribally controlled college or university in

				section 2(a) of the Tribally Controlled College or University Assistance Act of

				1978 (25 U.S.C. 1801(a)).

							b.Partnership

				programThe Nuclear Regulatory Commission may establish and

				participate in activities relating to research, mentoring, instruction, and

				training with institutions of higher education, including Hispanic-serving

				institutions, historically Black colleges or universities, and Tribal colleges,

				to strengthen the capacity of the institutions—

							(1)to educate and train

				students (including present or potential employees of the Nuclear Regulatory

				Commission); and

							(2)to conduct research in

				the field of science, engineering, or law, or any other field that the Nuclear

				Regulatory Commission determines is important to the work of the Nuclear

				Regulatory

				Commission.

							.

			306.Elimination of pension

			 offset for certain rehired Federal retireesChapter 14 of the Atomic Energy Act of 1954

			 (42 U.S.C. 2201 et seq.) (as amended by sections 302 and 303) is amended by

			 adding at the end the following:

				

					170E.Elimination of

				pension offset for certain rehired Federal retirees

						a.In

				generalThe Nuclear Regulatory Commission may waive the

				application of section 8344 or 8468 of title 5, United States Code, on a

				case-by-case basis for employment of an annuitant—

							(1)in a position of the

				Nuclear Regulatory Commission for which there is exceptional difficulty in

				recruiting or retaining a qualified employee; or

							(2)when a temporary

				emergency hiring need exists.

							b.ProceduresThe

				Nuclear Regulatory Commission shall prescribe procedures for the exercise of

				authority under this section, including—

							(1)criteria for any exercise

				of authority; and

							(2)procedures for a

				delegation of authority.

							c.Effect of

				waiverAn employee as to whom a waiver under this section is in

				effect shall not be considered an employee for purposes of subchapter II of

				chapter 83, or chapter 84, of title 5, United States

				Code.

						.

			307.Authorization of

			 appropriationsThere are

			 authorized to be appropriated to carry out this title and amendments made by

			 this title such sums as may be necessary for fiscal year 2006 and each fiscal

			 year thereafter.

			

	

		July 1, 2005

		Reported with an amendment

	

